Citation Nr: 1645653	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss for the period from June 7, 2013 to March 31, 2016.

2.  Entitlement to a rating greater than 10 percent for bilateral hearing loss for the period since March 31, 2016.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2014, a hearing was held before the undersigned sitting at the RO.

In December 2015, the Board denied entitlement to a compensable rating for bilateral hearing loss for the period through June 6, 2013.  The issue of entitlement to a compensable rating for bilateral hearing loss for the period since that date was remanded for additional development.  

In April 2016, VA granted a 10 percent rating for bilateral hearing loss effective March 31, 2016, resulting in staged ratings.  

In September 2016, the Rockland County Veterans Service Agency submitted correspondence on the Veteran's behalf.  At this time, the record does not contain a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and the Board does not recognize any representative at this time. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Information in the claims folder shows that the Veteran changed his address during the appeal period.  Following the April 2016 rating decision, notification was sent to the Veteran at his current address on "T" Drive.  The April 2016 supplemental statement of the case, however, was sent to his former address on "B" Drive and was returned to sender as "unable to forward".  There is no indication that the supplemental statement of the case was remailed to the correct address.  In an effort to ensure due process, this must be accomplished.  

Accordingly, the case is REMANDED for the following action:

Send a copy of the April 2016 supplemental statement of the case to the Veteran's correct mailing address.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



